UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 25, 2007 BRIDGE BANCORP, INC. (Exact name of the registrant as specified in its charter) New York 000-18546 11-2934195 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2200 Montauk Highway Bridgehampton, New York 11932 (Address of principal executive offices) (Zip Code) (631) 537-1000 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Item 8.01Other Events. On June 25, 2007, the Board of Directors of Bridge Bancorp, Inc. declared a dividend for thesecond quarter of 2007 of $0.23 per share, with a record date of July 9, 2007, payable to stockholders onJuly 23, 2007. Attached as an exhibit is the Company's press release datedJune 26, 2007 announcing the Board of Directors’ actions. Item 9.01Financial Statements and Exhibits. Exhibit 99.1Press release titled, “BRIDGE BANCORP, INC. ANNOUNCESSECOND QUARTER 2007 DIVIDEND,” datedJune 26, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bridge Bancorp, Inc. (Registrant) By: /s/ Howard H. Nolan Howard H. Nolan Chief Operating Officer and Interim Chief Financial Officer Dated:June 26, 2007 EXHIBIT INDEX 99.1Press release titled, “BRIDGE BANCORP, INC. ANNOUNCESSECOND QUARTER 2007 DIVIDEND,” datedJune 26, 2007.
